

116 HR 6485 IH: Recovery Rebates Improvement Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6485IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Ms. Omar (for herself, Ms. Pressley, Ms. Garcia of Texas, Mrs. Hayes, Ms. Judy Chu of California, Mr. Espaillat, Ms. Speier, Ms. Lee of California, Ms. DeLauro, Mr. Larson of Connecticut, Mr. McGovern, Mr. García of Illinois, Mr. Panetta, Ms. Ocasio-Cortez, Mr. Correa, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow 2020 recovery rebates for individuals filing a joint return if one spouse satisfies the valid identification number requirement.1.Short titleThis Act may be cited as the Recovery Rebates Improvement Act. 2.2020 recovery rebates for individuals filing joint return(a)In generalSection 6428(g) of the Internal Revenue Code of 1986, as added by Public Law 113–136, is amended—(1)in paragraph (1)—(A)by amending subparagraph (A) to read as follows:(A)subject to paragraph (3), such individual’s valid identification number, and;(B)by striking subparagraph (B); and(C)by redesignating subparagraph (C) as subparagraph (B);(2)in paragraph (2)(B), by striking paragraph (1)(C) and inserting paragraph (1)(B); and(3)by amending paragraph (3) to read as follows:(3)Special rule for joint returnsIn the case of a joint return, an eligible individual satisfies paragraph (1)(A) by including on the return of tax for the taxable year either—(A)such individuals’ valid identification number, or(B)the valid identification number of such individual’s spouse..(b)Effective dateThe amendment made by this section shall take effect as if included in section 2201(a) of division A of the CARES Act (Public Law 116–136).